Citation Nr: 0112156	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-01 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1977.

This matter comes to the Board of Veterans Appeals' (the 
Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claims.

The record reflects that in June 1984 the veteran filed a 
claim of entitlement to service connection for a myocardial 
infarction.  He contended that his heart condition had 
developed secondary to his service-connected generalized 
anxiety disorder.  This claim was denied in a rating decision 
dated July 9, 1984.  The record reflects that the veteran 
attempted to reopen this claim on two occasions, and that it 
was most recently denied by the RO in a June 1990 rating 
decision.  The veteran did not appeal that decision.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's generalized anxiety disorder 
is manifested by generally satisfactory functioning with no 
more than occasional decrease in efficiency due to symptoms 
such as depressed mood, anxiety, and mild memory loss.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
generalized anxiety disorder so as to render impractical the 
application of the regular schedular standards.

3.  The competent and probative evidence of record 
demonstrates that the veteran's headaches are manifested by 
frequent but non-prostating attacks.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
headaches so as to render impractical the application of the 
regular schedular standards.

5.  The competent and probative evidence of record 
demonstrates that the veteran's hemorrhoids are currently 
asymptomatic.  Large or thrombotic irreducible hemorrhoids 
with excessive redundant tissue, or persistent bleeding with 
secondary anemia or with fissures are not clinically 
demonstrated.

6.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
hemorrhoids feet so as to render impractical the application 
of the regular schedular standards.

7.  The veteran does not have a single service-connected 
disability ratable at 60 percent or more; or as a result of 
two or more disabilities, a combined rating of 70 percent or 
more.

8.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for generalized anxiety disorder are not met.  
38 U.S.C.A. § 1155 (2000); 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2000).

2.  The criteria for an increased evaluation for generalized 
anxiety disorder on an extraschedular basis have not been 
met.  38 C.F.R. § 3.321(b)(1).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for headaches are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).

4.  The criteria for an increased evaluation for headaches on 
an extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1).

5.  The schedular criteria for a compensable evaluation for 
hemorrhoids are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2000).

6.  The criteria for a compensable evaluation for hemorrhoids 
on an extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (2000).

7.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased evaluations 
for his service-connected headaches, hemorrhoids, and 
generalized anxiety disorder.  He is also seeking entitlement 
to a TDIU.

In the interest of clarity, the Board will initially discuss 
several preliminary matters relevant to the veteran's claims, 
then discuss the factual background of the case; and finally, 
separately analyze the claims and render a decision.


Preliminary Matters

Duty to notify

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

The veteran was specifically advised in the August 1999 
letter from the RO to identify all physicians and facilities 
that have treated him for his service-connected disabilities.  
Moreover, the veteran was also advised by virtue of the 
rating decision and Statement of the Case issued during the 
pendency of the appeal of the type of information or evidence 
that would best service to substantiate his claims.  He was 
notified of the appropriate rating criteria, and was informed 
of what the record must show in order to warrant an increased 
evaluation for his service-connected disabilities and a TDIU.  
For these reasons, the Board finds that the veteran and his 
attorney have been given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claims.  Accordingly, the Board believes that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed with respect to these 
claims.

Duty to assist

VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes obtaining 
all relevant records, private or public, that the claimant 
adequately identifies and authorizes VA to obtain.  Such 
assistance also includes obtaining a medical examination or 
opinion when such examination or opinion is necessary in 
order to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

With respect to private medical records, the Board notes that 
since filing his claims in June 1999, the veteran has 
reported receiving treatment from several private physicians 
and medical facilities.  Specifically, he has reported 
receiving treatment at St. David's Hospital and Brackenridge 
Hospital, and from Drs. N. and M.W.  The record also reflects 
that the veteran reported receiving treatment from Drs. T.A. 
and D.W., who were both subsequently identified in the record 
as working at Northwest Diagnostic Medical Center.  It 
appears that the veteran's treatment records from each of 
these physicians and facilities have been obtained and 
associated with his VA claims folder.  Also of record are 
treatment records from Dr. H., who was recently identified by 
the veteran has having treated him for his service-connected 
anxiety disorder in 1989 and 1990.  It appears that the 
records of Dr. H. were obtained in conjunction with a 
previous claim that was adjudicated by the RO in 1990; thus, 
they were already associated with the claims folder at the 
time that the veteran filed his claim in June 1999.

The Board notes that the veteran has also reported being 
admitted to Round Rock Hospital in November 1996.  Because 
the records from this hospitalization have not been obtained 
and associated with the veteran's VA claims folder, the Board 
has considered whether a remand is warranted in order to 
obtain these records.  However, records obtained from St. 
David's Hospital show that the veteran was admitted to the 
emergency room of Round Rock Hospital in November 1996 after 
experiencing a myocardial infarction, and that he was 
transferred to St. David's within three days of his 
admission.  As noted in the Introduction, although the 
veteran has sought entitlement to service connection for 
myocardial infarction in the past, service connection has 
been denied, and that issue is not presently before the 
Board.  Because the treatment received by the veteran at 
Round Rock Hospital consisted of emergency treatment for his 
non service-connected myocardial infarction, and not for any 
of his service-connected disabilities, the Board believes the 
records of this treatment to be essentially irrelevant to the 
issues on appeal.  Thus, the Board finds that a remand of 
this case in order to obtain these records is not warranted, 
as such development would serve no useful purpose and would 
only impose unnecessary delay.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C. 
§ 5103A]; see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

In a June 1999 letter, the veteran's attorney requested that 
the RO obtain all of the veteran's VA treatment records.  
However, the Board notes that veteran has never reported 
having received any treatment from VA at any time during the 
last several years.  In fact, in its August 1999 letter, the 
RO specifically requested that the veteran indicate whether 
he had received any treatment from VA for his service-
connected disabilities.  Thereafter, the veteran submitted 
several authorization forms in which he indicated that he had 
only received treatment at private facilities.  Because the 
veteran has indicated that he received all of his treatment 
over the last several years at private facilities, the Board 
finds that a remand of this case in order to obtain VA 
treatment records is not warranted, since there is no 
indication that such records exist.  

In the June 1999 letter, the veteran's attorney also 
requested that the veteran be provided with a VA social and 
industrial survey.  In this regard, the Board notes that the 
VCAA requires VA to obtain a medical examination or opinion 
when such examination or opinion is necessary in order to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  In this case, 
the veteran has been provided with both a VA general medical 
examination and a VA psychiatric examination.  It appears 
that the reports of these examinations contain findings 
regarding both the nature and severity each of the veteran's 
service-connected disabilities.  In addition, these reports 
also contain discussion regarding the veteran's employment 
history and the impact of his service-connected disabilities 
on his employability.  Neither the veteran nor his attorney 
have pointed to any additional information that could be 
obtained by providing a VA social and industrial survey.  
Therefore, because the veteran has been provided with two VA 
examinations, and because the reports of these examinations 
discuss both the severity of his service-connected 
disabilities and the impact of those disabilities on his 
employability, the Board finds the requirements of the VCAA 
have been met in this case.  The Board believes that a remand 
of this case for the purpose of obtaining a VA social and 
industrial survey is not warranted.  As the United States 
Court of Appeals for Veterans Claims has stated: "VA's . . . 
. 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

In short, the record reflects that the veteran has been 
provided with both a VA physical and psychiatric examination.  
Neither the veteran nor his attorney have pointed to any 
additional records which have not been obtained and which 
would be relevant to the veteran's claims.  Therefore, the 
Board concludes that all relevant evidence which is available 
has been obtained by the RO to the extent possible; 
consequently, there is no further duty to assist the 
appellant.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[to be codified at 38 U.S.C. § 5103A]

Bernard considerations

Because the VCAA went into effect after the SOC was issued, 
the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.  Remanding this case for readjudication 
pursuant to the new legislation would serve no useful 
purpose.  Cf. Soyini, 1 Vet. App. at 546.  Therefore, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claims without prejudice to the veteran.

Factual Background

In an April 1977 rating decision, the RO granted service 
connection for headaches with anxiety and assigned a 10 
percent evaluation.  The RO also granted service connection 
for hemorrhoids and assigned a noncompensable evaluation.  
The veteran did not appeal that decision.

Private treatment records dated in May 1984 show that the 
veteran suffered an acute myocardial infarction.  Subsequent 
treatment records show that he received periodic treatment 
for a heart condition throughout the next two years, to 
include undergoing several surgical procedures.  These 
records are negative for any complaints or treatment for 
psychiatric problems.

In a November 1986 letter, the veteran's private physician at 
that time, Dr. D.T., noted that the veteran had recently 
undergone surgery for cardiac bypass.  Dr. D.T. also noted 
that the veteran had been scheduled to undergo surgery for a 
rotator cuff injury, but that this had been ruled out due to 
his cardiac surgery.  Dr. D.T. indicated that it was his 
opinion that the veteran should not return to his previous 
employment due to his post cardiac surgery and his torn 
rotator cuff because of the physical demands that would be 
placed on him 

The record reflects that throughout 1989 and 1990, the 
veteran received periodic treatment from Dr. H., a private 
psychiatrist.  In a report of psychiatric examination dated 
in January 1989, it was noted that the veteran was 
complaining primarily of anxiety with stress.  The veteran 
reported that he had experienced anxiety all of his life, but 
that it had increased a great deal in 1986 due to medical 
problems.  The veteran indicated that he experienced 
depressive feelings, sleep difficulties, agitation, and 
decreased energy since his operation.  He also indicated that 
he was experiencing crying spells and occasional feelings of 
impending doom.  It was noted that the veteran had obtained a 
GED while in the service, and that he had worked as a sheet 
metal worker.  Dr. H. noted a diagnosis of generalized 
anxiety disorder and recommended that the veteran return in 
two weeks.  

In a letter dated in June 1989, Dr. H. indicated that he had 
been treating the veteran every six weeks for his generalized 
anxiety disorder.  Dr. H. concluded that the veteran was 
psychiatrically disabled from working in any high stress job.  
Thereafter, in a January 1990 clinical note, it was noted 
that the veteran had numerous medical problems and that he 
felt "ready to give up".  Dr. H. noted that the veteran had 
problems sleeping, but that he had denied any suicidal 
feelings.

In April 1990, the veteran underwent a VA examination.  The 
veteran reported that he had not been gainfully employed 
since 1986.  It was noted that he had undergone 4-vessel 
coronary artery bypass surgery in 1986, and that he had been 
subsequently told by his private physician and by a 
cardiovascular surgeon that he should not return to work.  He 
also reported that he experiences a nervous disorder and that 
he often experienced panic attacks.  The VA examiner noted 
diagnoses of headaches, anxiety, and nervous disorder.

In a June 1990 rating decision, the RO assigned separate 
disability evaluations of 10 percent for the veteran's 
headaches and 30 percent for his generalized anxiety 
disorder.  The veteran had been previously evaluated as 10 
percent disabled for headaches with anxiety.  This decision 
was not appealed.

Private treatment records show that in March 1996, the 
veteran was hospitalized after suffering an acute myocardial 
infarction.  Thereafter, in November 1996, the veteran was 
readmitted to the hospital after suffering another myocardial 
infarction.  Records pertaining to these hospitalizations are 
negative for any complaints or treatment for a psychiatric 
disorder.

In June 1999, the veteran's attorney, acting on the behalf of 
the veteran, raised claims of entitlement to increased 
evaluations for the veteran's service-connected disabilities.  
With the June 1999 letter, the attorney enclosed a completed 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, in which it was noted 
that the veteran's last job was working as a sheet metal 
mechanic from March 1984 to September 1986.  Prior to that 
job, the veteran had worked as a sheet metal mechanic for 
another company from February 1977 to March 1984.  The 
veteran reported that he had attempted to obtain new 
employment because he had been told by his doctors not to 
work. 

In support of his claim, the veteran reported that he had 
been receiving outpatient treatment for a variety of 
disabilities from Northwest Diagnostic Medical Center.  As 
noted above, records of this treatment were obtained and 
associated with the claims folder.  Several progress notes 
dated throughout 1999 contain notations indicating that the 
veteran complained of anxiety.  In an August 1999 progress 
note, it was indicated in a psychiatric review that he was 
positive for anxiety, but negative for depression, difficulty 
concentrating, sleep disturbance, suicidal thoughts, or 
personality change.  It was further indicated in a 
neurological review that he was negative for headaches, 
dizziness, fainting, weakness, paresthesias, tremor, ataxia, 
seizures, and memory loss.

In August 1999, the veteran underwent a VA general medical 
examination.  With respect to the veteran's hemorrhoids, the 
VA examiner found no evidence of fecal leakage and no sign of 
anemia.  No fissures or hemorrhoids were present, and there 
was no evidence of bleeding.  The VA examiner found that the 
size of the lumen was normal and that the prostate appeared 
normal without nodules.  The VA examiner noted a diagnosis of 
a history of hemorrhoids, with a normal current exam

With respect to the veteran's headaches, the VA examiner 
noted that they were described as throbbing in the posterior 
skull bilaterally with forward radiation to the eyes.  It was 
also noted that they occurred approximately two to three 
times each week for a duration of approximately twelve hours.  
The veteran reported that they were usually precipitated by 
feelings of stress and aggravation.  The veteran also 
reported that his symptoms were accompanied by feelings of 
scotomas, halos, nausea, muscle weakness, and fatigue.  He 
stated that there had been some improvement over the last few 
years, but that the pattern has remained consistent 
throughout his life.  The VA examiner noted that the 
headaches were not prostrating and that he was able to 
continue with activities when afflicted.  It was further 
noted, however, that the headaches limited his ability to 
concentrate and that he was not able to perform at one 
hundred percent.  The VA examiner concluded that the 
veteran's headaches had little effect on his economic 
adaptability.  The VA examiner determined that his ability to 
work at a job was more greatly affected by his nonservice-
connected conditions.  The VA examiner found that the veteran 
had overwhelming physical problems, which would pose a risk 
to himself and his employer if he was required to perform 
physically demanding tasks.  The VA examiner noted that as an 
employer, he would allow the veteran to function only in a 
nonphysical job.  The VA examiner added that he would also 
take into account the veteran's history of anxiety and its 
affect on his health, but that specific questions concerning 
this disability could be more fully answered by referring the 
veteran for a psychiatric evaluation.

In September 1999, the veteran was provided with a VA 
psychiatric examination.  The veteran reported that he had no 
hospitalizations for his psychiatric problems, and that he 
has not seen a psychiatrist as an outpatient since 1990.  The 
only treatment reported by the veteran was a prescription of 
Xanax, which was prescribed by his regular physician.  The 
veteran stated that he had last worked full-time in 1986, but 
that he sometimes taught a class as a concealed handgun 
instructor.  The veteran indicated that he did not make much 
money teaching this class, but that he likes to do it because 
he "enjoys being around people."  With respect to time lost 
from work, the VA psychiatrist noted that when the veteran 
stopped working in 1986, this change was following heart 
attacks and problems with a rotator cuff.  The VA 
psychiatrist indicated that the veteran reported no social 
impairment.  It was noted that the veteran gave dinners 
parties sometimes and was involved in various groups, such as 
the Shriner's Scottish Rite and the Mason's.  When discussing 
his social interaction, the veteran stated "I do quite a 
bit."

Upon examination, the VA psychiatrist noted that the 
veteran's mood was euthymic and that his affect was congruent 
with mood.  No delusional material or perceptual distortions 
were reported.  The veteran's thoughts were found to be 
coherent, logical, and goal-directed.  The VA psychiatrist 
concluded that his judgment was intact and that his 
abstracting ability was quite good.  The veteran denied any 
suicidal ideation and said that he would never consider such 
a thing.  He also denied any alcohol and drug abuse, and said 
that he ate well, except when nervous.  The veteran reported 
that he slept well, except when he was experiencing sinus 
trouble.  The VA psychiatrist found that he had no problem 
with personal hygiene and no memory loss or impairment.  The 
VA psychiatrist further found that he exhibited no obsessive 
or ritualistic behavior, and that impaired impulse control 
was not a problem.  The VA psychiatrist also found that no 
panic attacks had been reported or noted as a problem.  The 
VA psychiatrist concluded that psychological testing was not 
necessary and that the veteran was competent to handle his 
own funds.  The VA psychiatrist noted a diagnosis of 
generalized anxiety disorder, by history, and assigned a 
Global Assessment of Functioning (GAF) score of 75.

Entitlement to increased evaluation for generalized anxiety 
disorder, headaches and hemorrhoids.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2000).

Specific criteria

The veteran's service-connected hemorrhoids have been 
evaluated by the RO using Diagnostic Code 7336 [hemorrhoids, 
external or internal].  Under this code, a 20 percent 
disability rating is called for in cases involving persistent 
bleeding and with secondary anemia, or with fissures.  A 10 
percent disability rating is warranted for large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue.  A noncompensable disability rating is warranted for 
mild or moderate hemorrhoids.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.

The veteran's service-connected headaches have been evaluated 
under Diagnostic Code 8100 [migraine headaches].  Under this 
code, migraine headache disorders with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  Migraine headache disorders with characteristic 
prostrating attacks occurring on an average once a month over 
last several months warrants a 30 percent evaluation.  
Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months warrants a 
10 percent evaluation.  Migraine headaches with less frequent 
attacks warrants a noncompensable evaluation.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

The veteran's generalized anxiety disorder has been rated 
using Diagnostic Code 9400 [anxiety reaction].  The criteria 
of Diagnostic Code 9400 reads as follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50% Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10% Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

Effective November 7, 1996, the VA's Schedule, 38 C.F.R. Part 
4, was amended with regard to rating mental disorders. 61 
Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130). Because the veteran's claim was filed in June 1999, 
well after the regulatory change occurred, the Board finds 
that the criteria in effect prior to November 1996 are not 
for application.  Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); see also VAOPGCPREC 3-2000 (2000)

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32).  GAF scores 
ranging from 71 to 80 reflect no more than slight impairment 
in social, occupational, and school functioning (e.g., 
temporarily falling behind in school work); symptoms, if 
present, are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument).  Scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generalized anxiety disorder

i. Schedular evaluation

The veteran's generalized anxiety disorder is currently rated 
as 30 percent disabling under Diagnostic Code 9400.  He 
essentially contends that his service-connected psychiatric 
disorder is more severe than is contemplated by his currently 
assigned disability rating.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against an increased rating.  In essence, 
the Board believes that the competent and probative evidence 
of record shows that the veteran's generalized anxiety 
disorder is manifested by generally satisfactory functioning 
with no more than occasional decrease in efficiency due to 
symptoms such as depressed mood, anxiety, and mild memory 
loss.

In reviewing the record, the Board found the most probative 
evidence to be the report of the veteran's September 1999 VA 
psychiatric examination.  The VA psychiatrist found that the 
veteran's thoughts were coherent and logical, and that his 
judgment and abstract thinking were good.  His speech was 
noted to be coherent and understandable, and no evidence of 
either hallucinations or delusions was found.  The 
psychiatrist also determined that there is no evidence that 
the veteran experienced panic attacks, problems with personal 
hygiene, or any obsessive or ritualistic behavior.  The Board 
notes that the examination also revealed no evidence of 
impaired impulse control and no evidence of a thought 
disorder.  The VA psychiatrist further determined that there 
was no evidence of any suicidal or homicidal ideation, and no 
evidence of any sleep impairment due to psychiatric illness.

The Board recognizes that the September 1999 examination 
revealed that the veteran experiences occasional bouts of 
depression and anxiety, as well some mild memory loss in the 
form of difficulty remembering names.  However, a 30 percent 
disability rating specifically contemplates symptoms such as 
depressed mood and anxiety, as well as mild memory loss, to 
include such things as forgetting names, directions, or 
recent events.  There is no evidence in the report of this 
examination, however, that the veteran experiences difficulty 
in impairment of short- and long-term memory or disturbances 
of motivation and mood so as to support an increased 
disability rating under Diagnostic Code 9400.

With respect to difficulty establishing relationships, the 
Board notes that the veteran has indicated that he enjoys a 
social life and that he engages in a variety of activities.  
For example, he has reported that he actively participates in 
the Shriner's Scottish Rite and the Masons, and that he and 
his wife regularly host dinner parties at their home.  In 
addition, he also reported that he sometimes taught a handgun 
class because he enjoyed being around people.  More 
significantly, the Board notes that the September 1999 VA 
psychiatrist specifically found that the veteran had reported 
no social impairment.  The Board believes this finding to be 
consistent with the veteran's GAF score of 75, which as 
discussed above reflects no more than slight impairment in 
social and occupational functioning, and symptoms that are 
transient in nature and expectable reactions to psychosocial 
stressors.

In support of his claim, the veteran has pointed to the 
records of the outpatient treatment he received from Dr. H. 
in 1989 and 1990.  However, for the reasons expressed below 
the Board finds these records to be much less probative than 
the report of the veteran's September 1999 VA examination.  

The Board notes that the "treating physician rule" that gives 
the opinions of treating physicians greater weight in 
evaluating medical evidence has been rejected in the context 
of veterans benefits claims.  See Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993). However, although the Court has specifically 
rejected the "treating physician rule", the Board is 
obligated to articulate reasons or bases for rejecting the 
medical opinion of a treating physician.  See Guerrieri, 4 
Vet. App. at 470-1.  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
." Id.

In particular, the Board notes that although Dr. H. concluded 
in letters dated in June 1989 and January 1990 that he did 
not believe that the veteran should attempt to return work at 
that time, the only specific finding contained in either of 
these letters with respect to the veteran's symptoms was the 
conclusion by Dr. H. that the veteran's ability to respond to 
stressful situations was poor.  Dr. H. did not comment on the 
veteran's judgment, mood, content of thought, memory, 
orientation, or other symptoms.  Instead, Dr. H. merely cited 
to the veteran's treatment records, which show that while he 
experienced some anxiety, agitation, and difficulty sleeping, 
he had no problems with concentrating, no suicidal ideation, 
and no memory problems.  In addition, in one clinical note 
dated in January 1990, Dr. H. specifically noted that the 
veteran had remained very active in the Masons and in his 
church.  In essence, the Board is of the opinion that the 
level of symptomatology specified in Dr. H.'s treatment 
records appears consistent with the level of symptomatology 
specified in his September 1999 VA psychiatric examination.  
In light of this fact, the Board believes that it is unclear 
on what basis Dr. H. concluded that the veteran should not 
return to work.  Because of the apparent inconsistency 
between Dr. H.'s conclusions that the veteran should not work 
and the level of symptomatology noted in his treatment 
records, the Board finds his records to be of very little 
value.  The Board places much more probative weight on the 
September 1999 VA examination report, which shows that he 
experiences no more than slight impairment in social and 
occupational functioning.

Furthermore, the Board notes the Court's holding in 
Francisco, 7 Vet. App. at 58.  In that case, the Court 
determined that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Thus, even if it was presumed that Dr. H.'s 
treatment records from 1989-90 did represent a period during 
which the veteran's psychiatric disability increased in 
severity, the Board notes that these records would still be 
of very limited probative value in determining the present 
severity of his service-connected disability.  As discussed 
above, the veteran has reported that he received no other 
psychiatric counseling since seeing Dr. H. in 1990.  Thus, 
pursuant to the Court's holding in Francisco, the Board 
believes the report of the veteran's September 1999 VA 
psychiatric examination to be the most probative evidence of 
record regarding the present level of his disability.

The Board notes that the findings of the September 1999 VA 
psychiatrist appear to be consistent with findings reported 
in the recent outpatient treatment records from Northwest 
Diagnostic Medical Center.  Although the treatment the 
veteran received from this facility was primarily for 
physical disabilities, the Board notes that in August 1999, a 
physician indicated that a review of the veteran's symptoms 
was positive for anxiety, but negative for depression, 
difficulty concentrating, sleep disturbance, suicidal 
thoughts, or personality change.  The Board believes that 
these findings are also consistent with a 30 percent 
disability rating under Diagnostic Code 9400.

In summary, the Board finds that the competent and probative 
evidence of record demonstrates that the veteran's 
generalized anxiety disorder is manifested by generally 
satisfactory functioning with no more than occasional 
decrease in efficiency due to symptoms such as depressed mood 
and anxiety.  The Board further finds that the preponderance 
of the evidence is against an evaluation in excess of 30 
percent under Diagnostic Code 9400.  The benefit sought on 
appeal is accordingly denied.

ii.  Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); see 
also VAOPGCPREC 6-96.  Bagwell left intact, however, a prior 
Court holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
which found that when an extraschedular grant may be in 
order, that issue must be referred to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance," pursuant to 38 C.F.R. § 3.321.  The RO 
concluded in the November 1999 rating decision that referral 
for an extraschedular evaluation was not warranted for the 
veteran's service-connected generalized anxiety disorder.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

Having reviewed the complete record, the Board finds that the 
evidence in this case does not show that the veteran's 
service-connected generalized anxiety disorder presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  See also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The record reflects that the veteran is 63 years old and that 
he has not worked since 1986.  He has reported that he worked 
as a sheet mechanic for two different companies from February 
1977 to September 1986.  He appears to be asserting that his 
service-connected generalized anxiety disorder interferes 
with his ability to maintain employment.

With respect to his employability, the Board again found the 
most probative evidence to be the report of the September 
1999 VA psychiatric examination.  As discussed in detail 
above, the VA psychiatrist assigned a GAF score of 75, which 
reflects no more than slight impairment in occupational 
functioning.  The VA psychiatrist noted that the veteran had 
not worked since 1986, but determined that he had left his 
employment at that time due to his heart problems and a 
rotator cuff injury.  The Board notes that this finding 
appears consistent with the veteran's medical records from 
this period, which reveal that he suffered an acute 
myocardial infarction in May 1984, which was followed by 
ongoing treatment and several heart surgeries over the next 
two years.  The Board notes that treatment records dated from 
1984 to 1986 are almost entirely negative for any indication 
that he received treatment for his psychiatric disability 
during this period.  The Board also believes the finding of 
the September 1999 VA psychiatrist to be consistent with a 
November 1986 letter from a private physician, Dr. D.T., in 
which the physician concluded that the veteran should not 
return to his previous employment due to his post-cardiac 
surgery and his torn rotator cuff injury, and with the report 
of the veteran's April 1990 VA physical examination, in which 
it was also noted that the veteran had been told not return 
to work after undergoing heart surgery.

As noted above, the Board recognizes that the veteran has 
pointed to the treatment records of Dr. H. from 1989 and 1990 
in support of his contention.  However, as discussed in 
detail above, the Board finds Dr. H.'s treatment records to 
be much less probative than the report of his September 1999 
VA psychiatric examination.  In particular, the Board notes 
that although Dr. H. indicated that the veteran should not 
return to work, the level of symptomatology noted in Dr. H.'s 
treatment records appears consistent with the level of 
symptomatology noted during his September 1999 VA psychiatric 
examination.  However, the September 1999 VA psychiatric 
assigned a GAF score of 75, which is indicative of only 
slight impairment in occupational function.  As noted above, 
the September 1999 VA psychiatrist indicated that the veteran 
had stopped working due to a heart condition and a rotator 
cuff injury, and not due to his service-connected generalized 
anxiety disorder.  This is consistent with the veteran's 
treatment records dated in 1986.  This is also consistent 
with the treatment records dated after 1990, which show that 
he was hospitalized on several occasions for his heart 
problem but that he received no psychiatric treatment during 
that period.  The Board notes Dr. H.'s reports are the only 
medical evidence of record indicating that the veteran was 
unable to work due to his generalized anxiety disorder.  In 
light of the ample medical evidence to the contrary, 
including the opinion of the September 1999 VA psychiatrist 
and the private treatment records dated both before and after 
Dr. H.'s treatment, the Board finds this opinion to be of 
very little probative value.

The Board is cognizant that that during the veteran's August 
1999 general medical examination, the VA examiner concluded 
that the veteran was unable to work to due "nonservice-
connected disabilities".  Apparently, the VA examiner 
erroneously included the veteran's generalized anxiety 
disorder among the veteran's nonservice-connected 
disabilities.  However, the Board notes that the VA examiner 
also specifically concluded that it was the veteran's 
"overwhelming physical problems" which would pose a risk to 
himself at work.  Such physical problems reportedly included 
degenerative arthritis, macular degeneration, and heart 
disease with a history of multiple myocardial infarctions.  
While the VA examiner also expressed some concern over the 
impact of the veteran's anxiety disorder on his ability to 
maintain employment, the VA examiner specifically deferred to 
the findings of the VA psychiatrist in that regard.  In light 
of this deference, the Board finds the report of the August 
1999 general medical examination to be of no probative value 
in determining whether his generalized anxiety disorder 
markedly interferes with his ability to maintain employment.  
As noted, the Board places much more weight on the report of 
the veteran's September 1999 psychiatric examination, which 
reveals that he experiences no more than slight impairment in 
occupational functioning.  

In summary, the Board finds that the evidence in this case 
does not demonstrate that the veteran's service-connected 
anxiety disorder markedly interferes with his employment.  
There is also no indication that the veteran has ever been 
hospitalized due to his service-connected generalized anxiety 
disorder.  Therefore, the Board finds that the preponderance 
of the evidence is against the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  The 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional or unusual disability picture.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Accordingly, the Board determines 
that referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Headaches

i. Schedular evaluation

The Board has reviewed all of the evidence of record.  See 38 
U.S.C.A. § 7104(a).  For the reasons and bases set forth 
below, the Board finds that preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected headaches.

As noted above, the veteran's service-connected headaches are 
currently evaluated as 10 percent disabling under the 
criteria of Diagnostic Code 8100 [migraine headaches].  Under 
this code, a 10 percent disability rating contemplates 
characteristic prostrating attacks averaging one in 2 months 
over a period of several months.  A 30 percent evaluation is 
warranted for characteristic prostrating attacks occurring on 
an average of once a month over a period of several months.

In reviewing the record, the Board found the most probative 
evidence to be the findings of the August 1999 VA examiner.  
Although the Board recognizes that the veteran reported that 
his headaches were accompanied by symptoms such as fatigue 
and muscle weakness, the Board notes that the VA examiner 
specifically found that the headaches were not prostrating.  
The VA examiner further noted that although the veteran was 
not able to "perform at 100%" when he was afflicted, he was 
able to continue with his activities during these attacks.  
Thus, although the veteran's headaches occur at a frequency 
greater than once a month, the Board concludes that the 
preponderance of the evidence is against finding that his 
headaches are manifested by characteristic prostrating 
attacks.  Accordingly, the Board finds that the preponderance 
of the evidence is against a 30 percent disability rating 
under Diagnostic Code 8100.

The Board further finds that the preponderance of the 
evidence is against a 50 percent under Diagnostic Code 8100, 
which contemplates very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  As noted above, the August 1999 VA examiner 
indicated that the veteran's headaches were not prostrating 
and that he was able to continue with his activities while 
afflicted.  In addition, the VA examiner also specifically 
concluded that the veteran's headaches had little affect on 
his economic adaptability.  Accordingly, the Board finds that 
the preponderance of the evidence is against a 50 percent 
disability rating under Diagnostic Code 8100.

In short, the Board finds that the results of the veteran's 
August 1999 VA examination do not support an increased 
disability rating under the criteria of Diagnostic Code 8100.  
Although the veteran has submitted recent treatment records 
from the Northwest Diagnostic Medical Center in support of 
his claim, the Board notes that these records are negative 
for any complaints or treatment for headaches.  In fact, in 
progress notes dated in May 1999 and August 1999, physicians 
specifically noted that review of the veteran's systems were 
negative.  

In light of the aforementioned evidence, the Board concludes 
that the preponderance of the competent and probative 
evidence is against an increased disability rating under 
Diagnostic Code 8100.  The benefit sought on appeal is 
accordingly denied.

ii. Extraschedular evaluation

The RO concluded in the November 1999 rating decision that 
referral for an extraschedular evaluation was not warranted 
for the veteran's service-connected headaches.  The Board 
will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See VAOPGCPREC 6-96; see also Bagwell, 9 Vet. 
App. at 337-339; Floyd, 9 Vet. App. at 95.

As noted above, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The Board finds that the evidence in this case does not show 
that the veteran's service-connected headaches present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  See also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The Board found the most probative evidence to be the 
findings of the August 1999 VA examiner, who specifically 
concluded that the veteran's headaches had little effect on 
his economic adaptability.  Although the VA examiner found 
that the veteran was unable to work, the examiner concluded 
that this was due to the veteran's overwhelming nonservice-
connected disabilities, including heart disease, degenerative 
arthritis, and macular degeneration.  The Board believes 
these findings to be consistent with the recent treatment 
records from Northwest Diagnostic Medical Center, which are 
negative for any complaints or treatment for headaches.  

In short, the Board finds that the evidence in this case does 
not demonstrate that the veteran's service-connected 
headaches markedly interfere with his ability to maintain 
employment.  There is also no indication that the veteran has 
ever been hospitalized due to his service-connected 
headaches.  For these reasons, the Board finds that referral 
for the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.  

Hemorrhoids

i. Schedular evaluation

The veteran's service-connected hemorrhoids are currently 
assigned a noncompensable evaluation under Diagnostic Code 
7336, which contemplates mild or moderate hemorrhoids.  A 10 
percent disability rating is warranted under Diagnostic Code 
7336 for large or thrombotic irreducible hemorrhoids, and a 
20 percent disability rating is called for in cases involving 
persistent bleeding and with secondary anemia, or with 
fissures.

The Board notes that the veteran's August 1999 VA examination 
revealed no evidence of bleeding or thrombosis.  The VA 
examiner noted that there was no sign of anemia and that 
there were no fissures present.  The VA examiner concluded 
that the veteran had a history of hemorrhoids, but a normal 
current exam.  In essence, the report of the veteran's August 
1999 VA examination shows his hemorrhoids to be essentially 
asymptomatic at this time.  There is no contrary medical 
evidence of record.  Although the veteran has submitted 
recent treatment records from the Northwest Diagnostic 
Medical Center, the Board notes that these records are 
negative for any complaints or treatment for hemorrhoids.

In summary, the Board finds that the competent and probative 
evidence of record shows that the veteran's service-connected 
hemorrhoids are asymptomatic at this time.  Thus, the Board 
concludes that the preponderance of the evidence is against 
an increased disability rating under Diagnostic Code 7336.  
The benefit sought on appeal is accordingly denied.

ii. Extraschedular evaluation

The RO concluded in the November 1999 rating decision that 
referral for an extraschedular evaluation was not warranted 
for the veteran's service-connected hemorrhoids.  The Board 
will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See VAOPGCPREC 6-96; see also Bagwell, 9 Vet. 
App. at 337-339; Floyd, 9 Vet. App. at 95.

The Board believes that the evidence in this case does not 
show that the veteran's service-connected hemorrhoids present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  See also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

As discussed above, the preponderance of the competent and 
probative evidence shows that the veteran's service-connected 
hemorrhoids are essentially asymptomatic at this time.  The 
veteran has not contended that this disability markedly 
interferes with his ability to maintain employment, and there 
is no medical evidence demonstrating that such is the case.  
There is also no evidence showing that the veteran has ever 
been hospitalized for his service-connected hemorrhoids.  
During his August 1999 VA examination, the veteran reported 
that he had never undergone surgery for his hemorrhoids.

In summary, the Board finds that the evidence in this case 
does not demonstrate that the veteran's service-connected 
hemorrhoids have markedly interfered with his ability to 
maintain employment or resulted in frequent periods of 
hospitalization.  For these reasons, the Board finds that 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Entitlement to TDIU.

Relevant Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (1999).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a). 

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (1999).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service- connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

Analysis

As discussed in detail above, the veteran is presently 
service-connected for a generalized anxiety disorder, which 
is evaluated as 30 percent disabling; headaches, which are 
evaluated as 10 percent disabling; and hemorrhoids, which are 
assigned a noncompensable evaluation.  He has no other 
service-connected disabilities.

The Board finds that the veteran does not meet the percentage 
prerequisite provided in 38 C.F.R. 4.16(a) for consideration 
of entitlement to TDIU.  Although he has more than one 
service-connected disability, his combined disability rating 
is less than 70 percent.  38 C.F.R. § 4.25.  Nonetheless, he 
may be entitled to TDIU based on extraschedular 
considerations under 38 C.F.R. 4.16(b).  The question to be 
addressed is whether there are unusual circumstances, 
peculiar to this veteran, that prevent him by reason of his 
service-connected disabilities from securing or obtaining 
substantial gainful employment.

The Board has thus considered whether the veteran's service-
connected generalized anxiety disorder, headaches and 
hemorrhoids render him unable to secure or maintain 
substantially gainful employment. The veteran's service-
connected disabilities and their impact on his employability 
has been discussed at some length above.  In essence, in 
addressing the issue of entitlement to a total disability 
rating the Board is confronted with the problem of sorting 
out the relationships between the veteran's service-connected 
disabilities and his various non-service connected 
disabilities as they impact on his employability.  As 
discussed below, although the veteran contends that his 
service-connected disabilities have caused him to be unable 
to be employed, other evidence of record ascribes his 
unemployability to  various non service-connected 
disabilities, including heart disease , macular degeneration 
and musculoskeletal conditions. 

After reviewing the record, the Board finds that the 
veteran's service-connected disabilities are not of such 
severity as to render him unable to secure or follow 
substantially gainful employment.  In essence, the Board 
believes that the medical evidence of record does not support 
the proposition that he is unemployable solely due to his 
service-connected disabilities.  

As discussed in detail above, the record reflects that the 
veteran is 63 years old and that he has not worked since 
1986.  He has reported that he obtained his GED during 
service and that he worked as a sheet mechanic for two 
different companies from February 1977 to September 1986.  

Although the veteran has contended that his service-connected 
generalized anxiety disorder renders him unable to maintain 
employment, the Board believes that the weight of medical 
evidence is against that claim.  As noted above, the Board is 
of the opinion that the preponderance of the competent and 
probative evidence demonstrates that the veteran experiences 
no more than slight impairment in occupational functioning 
due to his major depression.  The Board believes that this 
conclusion is consistent with the veteran's GAF score of 75, 
which is indicative of only slight impairment in occupational 
functioning. 

The veteran has pointed to the records of the outpatient 
treatment he received from Dr. H. in 1989 and 1990 in support 
of his contention that he is unable to work as a result of 
his service-connected generalized anxiety disorder.  However, 
as discussed in detail above, the Board believes that the 
level of symptomatology noted in Dr. H.'s treatment records 
appears inconsistent with the level of symptomatology noted 
more recently during the September 1999 VA psychiatric 
examination.  Although Dr. H. concluded that the veteran 
should not return to work based on his psychiatric symptoms, 
the September 1999 VA psychiatric examiner noted similar 
symptoms and found only slight impairment in occupational 
function.  For the reasons expressed immediately below, the 
Board finds the conclusions of the September 1999 VA 
psychiatric examiner to be the most probative of evidence in 
this regard.

In finding that the veteran's generalized anxiety disorder 
caused only slight impairment in occupational functioning, 
the September 1999 VA psychiatrist noted that the veteran had 
ceased working due to a heart condition and a rotator cuff 
injury, rather than due to his service-connected generalized 
anxiety disorder.  These findings are consistent with the 
veteran's 1986 treatment records and with the report of his 
April 1990 VA examination.  These findings are also 
consistent with the treatment records dated after 1990, which 
show that he was hospitalized on several occasions for his 
heart problem but that he received no psychiatric treatment 
during that period.  Dr. H.'s conclusions appear to be the 
only medical evidence of record suggesting that the veteran 
is unable to work due to his generalized anxiety disorder.  
The Board finds Dr. H.'s conclusion to be outweighed by the 
ample medical and other evidence of record that indicates 
that he is unable to work due to non service-connected 
disabilities, rather than his generalized anxiety disorder.

As noted above, the August 1999 VA examiner found the 
veteran's service-connected hemorrhoids to be asymptomatic on 
examination.  In addition, the August 1999 VA examiner 
specifically determined that the veteran's headaches had 
"little effect" on his economic adaptability.  Although the 
August 1999 VA examiner found that the veteran was unable to 
work, it was indicated that this was due to multiple 
nonservice-connected physical problems, including heart 
disease with multiple myocardial infarctions, macular 
degeneration and degenerative arthritis.  These findings are 
consistent with the outpatient treatment records from the 
Northwest Diagnostic Medical Center, which are negative for 
any complaints or treatment for these disabilities.

In summary, the Board finds that the preponderance of 
competent and probative evidence of record demonstrates that 
the veteran's service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.  The benefit sought on appeal is accordingly 
denied.









CONTINUED ON NEXT PAGE



ORDER

Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder is denied.

Entitlement to a rating in excess of 10 percent for headaches 
is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.

Entitlement to a TDIU is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

